Title: From Thomas Jefferson to Benjamin Waterhouse, 8 January 1825
From: Jefferson, Thomas
To: Waterhouse, Benjamin


Dear Sir
Monticello
Jan. 8. 25.
Your favor of Dec. 20. is recieved. the Professors of our University, 8. in number, are all engaged. those of antient & Modern languages are already on the spot. three more are hourly expected to arrive, and on their arrival the whole will assemble and enter on their duties. there remains therefore no place in which we can avail ourselves of the services of the revd mr Bertrum as a teacher. I wish we could do it as a Preacher. I am anxious to see the doctrine of one god commenced in our state. but the population of my neighborhood is too slender, and is too much divided into other sects to maintain any one Preacher well. I must therefore be contented to be an Unitarian by myself, altho I know there are many around me who would become so if once they could hear the question fairly stated.Your account of mr Adams afflicts me deeply; and I join with him in the question Is existence, such as either his or mine, worth anxiety for it’s continuance. the value of life is equivocal with all it’s faculties and channels of enjoiment in full exercise. but when these have been withdrawn from us by age, the balance of pain preponderates unequivocally. it is true that if my friend was doomed to a paralysis either of body or mind, he has been fortunate in retaining the vigor of his mind and memory. the most undesirable of all things is long life: and there is nothing I have ever so much dreaded. altho’ subject to occasional indispositions, my health is too good generally not to give me fears on that subject. I am weak indeed in body, able scarcely to walk into my garden without too much fatigue, but a ride of 6. 8. or 10. miles a day gives me none. still however a start or stumble of my horse, or some one of the many accidents which constantly beset us, may cut short the toughest thread of life, and relieve me from the evils of dotage. come when it will, it will find me neither unready nor unwilling. to yourself I wish as long a life as you chuse and health and prosperity to it’s end.Th: Jefferson